 

CHANGE IN CONTROL AGREEMENT
This Agreement is made as of January 1, 2015, by and between Gibraltar
Industries, Inc., a Delaware corporation with offices at 3556 Lake Shore Road,
Buffalo New York (the "Company") and Frank Heard, (the "Executive").
RECITALS:
The Executive has become the Chief Executive Officer of the Company pursuant to
an Amended and Restated Employment Agreement dated as of the date hereof. The
Company and the Executive desire to enter into this Agreement to set forth the
terms and conditions upon which the Executive will be entitled to receive
certain payments from the Company upon the occurrence of a change in control of
the Company.


CONSIDERATION:
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the parties hereto hereby agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)    "Act" means the Securities and Exchange Act of 1934, as amended.
(b)    "Affiliate" means, with respect to any person or entity, any other person
or entity controlling, controlled by or under common control with such person or
entity where "control" means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.
(c)    "Aggregate Exercise Price" means: (i) in the case of options to acquire
common stock of the Company which are owned by the Executive, the total amount
of cash or immediately available funds which the Executive would be required to
pay to the Company in order to purchase all of the common stock of the Company
which, as of the date that the determination of the Aggregate Exercise Price is
to be made, the Executive is entitled to purchase under the terms of all issued,
outstanding and unexercised options to purchase common stock of the Company
which are outstanding and exercisable on the date the determination of the
Aggregate Exercise Price is to be made; and (ii) in the case of options to
acquire Successor Equity (as hereinafter defined) the total amount of cash or
immediately available funds which the Executive would be required to pay the
Successor (as hereinafter defined) in order to purchase all the Successor Equity
which, as of the date that the determination of the Aggregate Exercise Price is
to be made, the Executive is entitled to purchase under the terms of all issued,
outstanding and unexercised options to purchase Successor Equity which are
outstanding

 

--------------------------------------------------------------------------------



 

and exercisable on the date the determination of the Aggregate Exercise Price of
such options is to be made.
(d)    "Annual Compensation" means the sum of: (i) the amount of the annual base
salary of the Executive which is in effect during the calendar year preceding
the calendar year in which a Change in Control (as hereinafter defined) occurs;
and (ii) the highest annual bonus paid to the Executive by the Company during
the three (3) calendar year period preceding the calendar year in which a Change
in Control occurs. The amount of any compensation which the Executive has
affirmatively elected to defer his receipt of, including without limitation,
compensation deferred pursuant to any applicable 40l(k) plan, any Section 125
plan, any cafeteria plan or any other deferred compensation plan maintained by
the Company, including but not limited to, the Company's Management Stock
Purchase Plan, shall be included when calculating Annual Compensation. Annual
Compensation shall not include the value of any of stock options, restricted
stock, restricted stock units, performance shares, performance units and rights
or other equity or equity based grants.
(e)    "Built In Gain" means an amount equal to: (i) the Highest Sale Price (as
hereinafter defined) determined as of the date the Change in Control occurs,
multiplied by the total number of shares of common stock of the Company which
the Executive could acquire by exercising all of the options to acquire common
stock of the Company which, as of the date the Change in Control occurs, were
issued to the Executive, outstanding and unexercised, minus (ii) the Aggregate
Exercise Price of such options.
(f)    "Board" means the Board of Directors of Gibraltar Industries, Inc.
(g)    "Cause" means that the Compensation Committee has determined (and
provided the Executive a written statement of its determination) that the
Executive has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business.
(h)    "Change in Control" shall be deemed to have occurred if:
(i)    during any consecutive twelve-month period, (A) any "person" or group of
persons (within the meaning of Section 13(d) of the Act, other than the Company,
an Affiliate of the Company, an employee benefit plan sponsored by the Company
or any of its Affiliates) becomes the "beneficial owner" (as defined in Section
13(d) of the Act) of thirty five percent (35%) or more of the then outstanding
voting stock of the Company through a transaction or series of transactions,
including, but not limited to, a sale of shares of the Company’s voting common
stock, a merger or a consolidation; and (B) the transaction or series of
transactions by which such person or group acquires thirty five percent (35%) or
more of the Company’s outstanding voting common stock has not been arranged by
or consummated with the prior approval of the Board of Directors;

2



--------------------------------------------------------------------------------



 

(ii)    a majority of the members of the Board are replaced during any
consecutive twelve-month period by individuals whose appointment or election is
not endorsed by a majority of the members of the Board prior to the date of
their appointment or election; or
(iii)    the consummation of a Merger Sale.
(i)    “Conversion Options" means, an option or options to purchase Successor
Equity in the Successor which option or options may be granted by the Successor
to the Executive and are exercisable in full, immediately following the Change
in Control for an Aggregate Exercise Price which does not exceed the Aggregate
Exercise Price of the options to purchase common stock of the Company which were
owned by the Executive on the date the Change in Control occurs and which
options, if exercised by the Executive in full, immediately following the
occurrence of a Change in Control would provide for the ownership by the
Executive of Successor Equity which, immediately following the acquisition of
such Successor Equity by the Executive, may be sold by the Executive, free of
any restrictions imposed on the sale of securities by the Securities Act of
1933, for a price which exceeds the Aggregate Exercise Price of the such options
by an amount which is not less than the amount of the Built In Gain. Nothing
contained in this Agreement shall be deemed or construed to require the
Executive to accept a grant of Conversion Options from the Successor.
(j)    “Deferred Compensation” means any amount of compensation that is
non-qualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code and the authority and guidance thereunder.
(k)    "Double Trigger Event" means: (i) the termination of the Executive's
employment by the Company and all of its Affiliates, either by the Company
without Cause or by the Executive for a Good Reason, if any such termination of
the Executive's employment with the Company and its Affiliates occurs at any
time after the entry by the Company into a Merger Sale Agreement and prior to
the consummation of a Merger Sale or, if earlier, the termination of the Merger
Sale Agreement; or (ii) the termination of the Executive's employment by the
Company and all of its Affiliates, either by the Company without Cause or by the
Executive for a Good Reason, if any such termination of the Executive's
employment with the Company and its Affiliates occurs at any time during the two
(2) year period beginning on the date on which a Change in Control occurs;
(l)    "Employment Agreement" means the employment agreement made by and between
the Executive and the Company on the date hereof, including any amendment or
restatement of such employment agreement occurring at any time after the date
hereof.
(m)    "Good Reason" the Executive will have Good Reason to terminate his
employment with the Company if, after notice to the Company and a reasonable
period to cure:

3



--------------------------------------------------------------------------------



 

(i)    the Executive's annual base salary and/or annual or long term cash or
equity based bonus opportunity as a percentage of his base salary is reduced or
any other material compensation or benefit arrangement for the Executive is
reduced (and such reduction is unrelated to the Company's performance);
(ii)    the Executive's duties or responsibilities are changed in a manner with
the result that the Executive's new duties and responsibilities have: (A) been
materially increased without the Executive's consent and without a mutually
agreeable compensating increase in compensation, including base salary and
annual and long term cash and equity incentive compensation opportunities; or
(B) been decreased or otherwise limited so as to be inconsistent with the
Executive's position (including status, offices, title and reporting
requirements) following the Change in Control;
(iii)    the Executive's authority is: (A) materially increased, without the
Executive's consent and without a mutually agreeable compensating increase in
compensation, including base salary and annual and long-term cash and equity
incentive compensation opportunities, of the Executive; or (B) reduced or
otherwise limited, in each case so as to be inconsistent with the authority
which accompanied the Executive's position immediately prior to the occurrence
of a Change in Control (including status, offices, titles, and reporting
requirements);
(iv)    the Company or its successor changes the location of the principal
office at which the Executive is required to perform his duties to a location
which is more than fifty (50) miles from the Company's offices at 3556 Lake
Shore Road, Buffalo, New York; or
(v)    during the period beginning on the date the Company executes a Merger
Sale Agreement and ending on the date the Merger Sale transaction is
consummated, the Company or its successor fails to offer the Executive a
position after the Change in Control which, in the determination of the
Executive is substantially the same as the position held by the Executive
immediately prior to the Change in Control.
(n)    "Highest Sale Price" means: (i) with respect to the common stock of the
Company, the highest closing sale price at which common stock of the Company has
been sold, in an established securities market, during the twelve (12)
consecutive month period ending on the date as of which the determination of the
Highest Sale Price of the common stock of the Company is to be made; and (ii) in
the case of any Successor Equity, the highest closing sale price at which such
Successor Equity has been sold, in an established securities market, during the
twelve (12) consecutive month period ending on the date as of which the
determination of the Highest Sale Price of the Successor Equity is to be
determined.
(o)    "Merger Sale" means either: (i) any consolidation, sale of shares,
merger, or other reorganization of the Company, through one transaction or a
series of related transactions which has or have been approved by the Board, as
a result of which, the person or group of persons (within the meaning of Section
13(d) of the Act other than

4



--------------------------------------------------------------------------------



 

the Company, an Affiliate of the Company, an employee benefit plan sponsored by
the Company or any of its Affiliates) with whom such transaction or series of
related transactions has or have been consummated, becomes the "beneficial
owner" (as defined in Section 13(d) of the Act) of fifty percent (50%) or more
of the outstanding voting common stock of the Company or (ii)(A) any
consolidation, sale of shares, merger, or other reorganization of the Company,
through one transaction or a series of related transactions which has or have
been approved by the Board , as a result of which, the person or group of
persons (within the meaning of Section 13(d) of the Act (other than the Company,
an Affiliate of the Company, an employee benefit plan sponsored by the Company
or any of its Affiliates)) with whom such transaction or series of related
transactions has or have been consummated, becomes the "beneficial owner" (as
defined in Section 13(d) of the Act) of less than fifty percent (50%) of the
outstanding voting common stock of the Company; but only if (B) the Board, in
its approval of such transaction or series of related transactions, has
expressly provided that the consummation of such transaction or series of
related transactions constitutes a Change in Control for purposes of this
Agreement.
(p)    "Merger Sale Agreement" means an agreement between the Company and any
other person, corporation, limited liability company or other entity which, if
the transactions contemplated by such agreement are consummated, would
constitute a Merger Sale.
(q)    "Successor" means, the person, firm, corporation or other entity which,
as a result of the occurrence of a Change in Control, has succeeded, directly or
indirectly, to all or substantially all the assets, rights, properties,
liabilities and obligations of the Company.
(r)    "Successor Equity" means capital stock or any other equity interest in
the Successor.
2.    Term of Agreement. This Agreement shall begin on the date first set forth
above and, subject to the provisions of Section 9 below, shall remain in effect
until the earlier of: (a) the end of the sixty (60) day period beginning on the
first day following the end of the two (2) year period beginning on the date on
which a Change in Control occurs; (b) the termination of the Executive's
employment with the Company due to his death, his Retirement (as defined in the
Employment Agreement) or his suffering of a Total and Permanent Disability (as
defined in the Employment Agreement); or (c) except for a termination of the
Executive's employment in connection with a Double Trigger Event, the
termination of the Executive’s employment prior to the occurrence of a Change in
Control.
3.    Treatment of Equity Upon a Change in Control. Upon the occurrence, prior
to the termination of this Agreement as provided for by Section 2 above, of a
Change in Control, the Executive shall be entitled to receive the following
payments and benefits from the Company:

5



--------------------------------------------------------------------------------



 

(a)    the restrictions imposed upon the sale, transfer or other conveyance of
any restricted stock held by the Executive pursuant to the terms of any
restricted stock agreement or any other plan or agreement shall terminate and
cease to exist, and such stock shall thereafter be free from all such
restrictions;
(b)    if, following the occurrence of a Change in Control, the Company's legal
existence continues and the proportionate number of the issued and outstanding
shares of common stock of the Company (on a fully diluted basis) which may be
purchased by the Executive after the occurrence of the Change in Control
pursuant to the exercise of his options and for a price equal to the Aggregate
Exercise Price of the Executive's options (determined immediately prior to the
occurrence of the Change in Control), is at least equal to the proportionate
number of the issued and outstanding shares of common stock of the Company which
could have been purchased by the Executive pursuant to the exercise by the
Executive of all of his options, immediately prior to the Change in Control
(including any shares of the Company's common stock which may be acquired by the
Executive as a result of adjustments made after the occurrence of a Change in
Control to the terms of the options which the Executive held prior to the
occurrence of the Change in Control, which adjustments provide the Executive the
right to acquire more shares of the Company's common stock for the same
Aggregate Exercise Price and shares of the Company's common stock which may be
acquired by the Executive pursuant to the exercise of additional options granted
to the Executive immediately following the Change in Control which are
immediately exercisable in full), then, all options to purchase the Company's
common stock which were granted to the Executive prior to the occurrence of the
Change in Control shall immediately become fully exercisable by the Executive;
(c)    if, following the occurrence of a Change in Control: (i) the Company's
legal existence continues but the number of shares of common stock of the
Company which the Executive is entitled to purchase pursuant to the exercise of
all options to purchase the Company's common stock which are owned by the
Executive immediately following the Change in Control for a price which is not
more than the Aggregate Exercise Price of his unexercised options immediately
prior to the occurrence of the Change in Control, is not, on a fully diluted
basis, at least equal to the same proportion, on a fully diluted basis, of the
issued and outstanding shares of common stock of the Company which could have
been purchased by the Executive pursuant to the exercise of all of his options
immediately prior to the occurrence of the Change in Control; or (ii) the common
stock of the Company is no longer listed for trading on an established
securities market and the Successor has not, effective as of the date the Change
in Control occurs, offered to grant Conversion Options to the Executive in lieu
of the options of the Executive to purchase common stock of the Company; or
(iii) the common stock of the Company is no longer listed for trading on an
established securities market and the Successor has offered to grant Conversion
Options to the Executive effective as of the date the Change in Control occurs
(in lieu of the Executive's options to purchase common stock of the Company) but
the Executive has elected not to accept such grant of Conversion Options; then
(iv) the the options shall be deemed to be

6



--------------------------------------------------------------------------------



 

exercised upon the date of Change in Control and the following “put” right shall
be automatically exercised, without any further action required by the
Executive. In consideration of the sale of the shares resulting from such
exercise, or in a “net exercise” procedure, the Executive shall be paid, in one
lump sum payment not later than 30 days following the occurrence of the Change
in Control, the amount of the Built In Gain on the options to purchase common
stock of the Company which were issued to the Executive and outstanding and
unexercised (whether or not then vested and exercisable) on the date the Change
in Control occurs and, thereafter, all such options shall be deemed to have been
exercised and shall for all purposes be deemed and construed to be null and
void; and
(d)    to the extent not otherwise provided above, any equity based incentive
compensation award, including but not limited to options, stock appreciation
rights, restricted stock units and performance stock units, shall vest and: (i)
in the case of options and stock appreciation rights, become fully exercisable;
and (ii) in the case of restricted stock units and performance stock units,
subject to Section 17 below, shall be issued as shares of common stock of the
Company or paid in cash or immediately available funds, whichever form of
payment is contemplated by such award, in each case with the amount of the
shares of common stock of the Company to be issued or the amount of cash or
immediately available funds to be paid being determined, if applicable, at the
targeted level of performance.
4.    Obligations of the Company Upon a Double Trigger Event. If a Double
Trigger Event occurs, then, in addition to the payments and benefits which the
Executive is entitled to pursuant to Section 3(a) above, except as otherwise
provided by Section 17 hereof:
(a)    the Company shall pay to the Executive in one lump sum payment, within
ten (10) days following the date the Double Trigger Event occurs, any bonuses
accrued for but not yet paid to the Executive for the fiscal year of the Company
ending immediately prior to the date a Double Trigger Event occurs and, the
Executive shall be paid the amount, if any, of the regularly scheduled
installments of his annual base salary which were due to be paid for the period
ending with the date the termination of the Executive's employment is effective,
to the extent that such payments are unpaid as of the end of such ten (10) day
period;
(b)    the Company shall pay to the Executive an amount equal to the sum of: (i)
the Executive's accrued and unpaid vacation pay determined as of the date the
termination of the Executive's employment is effective; and (ii) an amount equal
to: (A) two and three-quarters (2.75); multiplied by (B) the Executive's Annual
Compensation determined as of the date of the Executive's employment is
terminated (together, the “Severance Payment”). The Severance Payment shall be
paid as follows: an amount equal to one times the Executive’s annual base salary
shall be paid in twelve (12) substantially equal monthly installments commencing
within ten (10) days following the date the Double Trigger Event occurs, and an
amount equal to the total Severance Payment less

7



--------------------------------------------------------------------------------



 

one times the Executive’s annual base salary shall be paid in one lump sum
payment, no later than ten (10) days following the date the Double Trigger Event
occurs,
(c)    If the Executive's options to purchase common stock of the Company have
not been cancelled as provided for in Section 3(a)(iii) above, to the extent
that the Executive has any unexercised options to purchase common stock of the
Company, which options are exercisable at the time the Executive's employment
with the Company is terminated, the options shall be deemed to be exercised upon
the date of termination and the following “put” right shall be automatically
exercised, without any further action required by the Executive. In
consideration of the sale of the shares resulting from such exercise, or in a
“net exercise” procedure, the Company shall pay to the Executive in one lump sum
payment within thirty (30) days following the date the Executive's employment
with the Company is terminated, an amount equal to: (i) the Highest Sale Price
of the common stock of the Company determined as of the date the Executive's
employment with the Company is terminated; multiplied by (ii) the aggregate
number of shares of Common Stock of the Company which the Executive is entitled
to purchase (or was deemed to purchase) pursuant to the terms of all options to
purchase any common stock of the Company which are owned by the Executive and
exercisable on the date the Executive's employment with the Company is
terminated; minus (iii) the Aggregate Exercise Price of the issued and
outstanding unexercised options to purchase common stock of the Company which
are owned by the Executive as of the date the Executive's employment with the
Company is terminated to the extent that such options are exercisable as of such
date.
(d)    If the Executive has elected to accept a grant of Conversion Options from
the Successor and, at the time that the Executive's employment with the Company
is terminated, the Executive owns Conversion Options or any other options to
acquire any Successor Equity which are exercisable at the time the Executive's
employment with the Company is terminated, but any such Conversion Options and
other options to purchase Successor Equity have not been exercised by the
Executive, the options shall be deemed to be exercised upon the date of
termination and the following “put” right shall be automatically exercised,
without any further action required by the Executive. In consideration of the
sale of the shares resulting from such exercise, or in a “net exercise”
procedure, the Successor shall pay to the Executive in one lump sum payment
within thirty (30) days following the date the Executive's employment with the
Company is terminated, an amount equal to: (i) the Highest Sale Price,
determined as of the date the Executive's employment with the Company is
terminated, of each unit of Successor Equity which could be acquired by the
Executive upon the exercise of all outstanding Conversion Options and other
options to purchase Successor Equity on the date the Executive's employment with
the Company is terminated; multiplied by (ii) the aggregate number of units of
Successor Equity which the Executive is entitled to purchase pursuant to the
terms of all options to purchase Successor Equity which are owned by the
Executive and exercisable on the date the Double Trigger Event occurs; minus
(iii) the Aggregate Exercise Price of all issued and outstanding unexercised
Conversion Options and other options to purchase Successor Equity which were
owned

8



--------------------------------------------------------------------------------



 

by the Executive and exercisable as of the date the Executive's employment with
the Company is terminated.
(e)    With respect to any equity based incentive compensation awards received
by the Executive from the Company or a Successor after the occurrence of a
Change in Control and prior to the occurrence of a Double Trigger Event which
the Executive may become entitled to receive from the Company or a Successor for
the period of time after the occurrence of a Change in Control and prior to the
occurrence of a Double Trigger Event:
(iv)    if and to the extent that the Executive receives any equity based
incentive compensation awards which are settled in common stock of the Company
or a Successor after the occurrence of a Change in Control, upon the occurrence
of the Double Trigger Event, the Executive's rights to receive any such common
stock pursuant to any such equity based incentive compensation shall be fully
vested and, in the case of equity based incentive compensation awards other than
options, the shares of common stock which the Executive would be entitled to
receive if the performance required for payment of any such equity based
incentive compensation was at the targeted level shall be issued to the
Executive; and
(v)    if and to the extent that the Executive receives any equity based
incentive compensation awards which are settled by the payment of cash or cash
equivalents to the Executive after the occurrence of a Change in Control, upon
the occurrence of the Double Trigger Event, such equity based incentive
compensation shall be deemed to be fully vested and the Company shall pay to the
Executive, in one lump sum payment within ten (10) days of the occurrence of the
Double Trigger Event, the full amount of the cash or cash equivalents which the
Executive would be entitled to receive in connection with such equity based
incentive compensation awards if the performance required for payment of any
such equity based incentive compensation was at the targeted level.
5.    Effect on Terms and Conditions of Employment. The Executive hereby
acknowledges and agrees that, except as otherwise specifically set forth in this
Agreement, the terms of this Agreement shall not be deemed or construed to
modify, alter or otherwise amend the terms and conditions of the employment
relationship between the Executive and the Company as it now exists or as it may
exist in the future. Accordingly, the Executive hereby agrees that nothing
contained in this Agreement shall be deemed or construed to entitle the
Executive to remain in the employment of the Company and that nothing contained
in this Agreement shall be deemed or construed to limit or otherwise restrict
any rights which the Company now has or in the future may have to terminate the
employment of the Executive. The Company hereby acknowledges and agrees that,
except as otherwise specifically set forth in this Agreement, nothing in this
Agreement shall be deemed or construed to modify, alter, amend, limit or
restrict, in any way, any rights which the Executive may now or in the future
have to payment of any compensation or benefits from the Company or any employee
plan, program or arrangement maintained by the Company and which the Executive
is a participant in.

9



--------------------------------------------------------------------------------



 

6.    Confidentiality. During the period of the Executive's employment by the
Company or any Successor, the Executive shall not, except as may be required in
connection with the performance by the Executive of the duties of his employment
with the Company or the Successor, disclose to any person, firm, corporation or
other entity, any information concerning matters affecting or relating to the
services, marketing, long range plans, financial strategies or other business of
the Company or, if applicable, the Successor, or any of their respective
customers so long as such information is not generally available to the public
other than as a result of disclosure by the Executive or any other third party
which is prohibited from disclosing such information by a contractual or
fiduciary obligation.
7.    Settlement of Disputes; Arbitration. If there has been a Change in Control
and any dispute arises between the Executive and the Company as to the validity,
enforceability, and/or interpretation of any right or benefit afforded by this
Agreement such dispute shall be resolved by binding arbitration proceedings in
accordance with the rules of the American Arbitration Association. The
arbitrators shall presume that the rights and/or benefits afforded by this
Agreement that are in dispute are valid and enforceable and that the Executive
is entitled to such rights and/or benefits. The Company shall be precluded from
asserting that such rights and/or benefits are not valid, binding, and
enforceable and shall stipulate before such arbitrators that the Company is
bound by all the provisions of this Agreement. The burden of overcoming by clear
and convincing evidence the presumption that the Executive is entitled to such
rights and/or benefits shall be on the Company. Punitive damages shall not be
awarded. The results of any arbitration shall be conclusive on both parties and
shall not be subject to judicial interference or review on any ground
whatsoever, including without limitation any claim that the Company was
wrongfully induced to enter into this Agreement to arbitrate such a dispute. The
Company shall pay or reimburse the Executive for legal fees and expenses
incurred as a result of any dispute resolution process entered into by the
Executive to enforce this Agreement.
8.    Litigation Expenses. In the event that any dispute shall arise under this
Agreement between the Executive and the Company, the Company shall be
responsible for the payment of all reasonable expenses of all parties to such
dispute, including reasonable attorney fees, regardless of the outcome thereof.
9.    Survival of Certain Obligations. Notwithstanding anything to the contrary
contained in Section 2 above, if a Change in Control occurs and, prior to the
second anniversary of the Change in Control, the Executive becomes entitled to
payment of any amount or provision of any benefits provided for by Sections 3,
4, or 7 above, the Company's obligation to pay the Executive any such amounts or
provide the Executive any such benefits shall survive until all such amounts and
benefits have been paid or provided to the Executive.
10.    Entire Agreement. This Agreement contains the entire understanding
between the Company and the Executive with respect to the subject matter hereof
and supersedes any and all prior agreements or understandings, written or oral,
relating to the

10



--------------------------------------------------------------------------------



 

subject matter hereof. No provisions of this Agreement may be amended or
modified orally, and no provision hereof may be waived, except in writing signed
by both the parties hereto.
11.    Assignment. This Agreement may not be assigned by either party hereto
except with the written consent of the other.
12.     Successors, Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the personal representatives and successors in interest
of the Executive. In addition, this Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, amalgamation or
otherwise) to all or substantially all of the business and/or assets of the
Company. The Company expressly agrees that it shall have no right, power or
authority to consummate any sale of all or substantially all the business and or
assets of the Company or to consummate any merger, consolidation or other
transaction as a result of which all or substantially all the business and/or
assets of the Company are not owned by the Company or any of its direct or
indirect wholly owned subsidiaries unless the party that will own all or
substantially all the business and/or assets of the Company following the
consummation of such transaction executes and delivers an agreement with the
Company expressly providing for the assumption by such party of all of the
Company's obligations under this Agreement; provided that, notwithstanding the
foregoing, no such agreement shall be necessary to make the obligations of the
Company under the terms of this Agreement binding on such successor to the
business and/or assets of the Company.
(a)    This Agreement shall inure to the benefit of and be enforceable by
Executive's personal and legal representatives, executors and administrators. If
Executive dies while any amount is still payable to him hereunder, all such
amounts shall paid in accordance with the terms of this Agreement to the
Executive's personal representative or the executor or administrator of the
Executive's estate within ten (10) days from the date such personal
representative, executor or administrator is appointed. In addition, the
obligation of the Company or, if applicable, the Successor to pay to the
Executive the amounts required to be paid under the terms of this Agreement
shall not be released, discharged or otherwise affected by any disability which
may be suffered by the Executive after he becomes entitled to payment of any
amounts which he is entitled to be paid pursuant to the terms of this Agreement.
13.    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its stockholders, which shall be governed by the
General Corporation Law of the State of Delaware.
14.     Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, by certified mail or registered mail postage
prepaid, addressed to the Executive at his residence address as maintained by
the Company’s Human Resources

11



--------------------------------------------------------------------------------



 

Department or if to the Company, at its address set forth above, with a copy to
the attention of Paul J. Schulz, 665 Main St., Buffalo, NY 14203. From time to
time, any party hereto may designate by written notice any other address or
party to which such notice or communication or copies thereof shall be sent.
15.    Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.
16.    Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.
17.    409A Savings Clause. (a) If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
Treasury regulations promulgated thereunder, such provisions shall, to the
maximum extent possible, be construed and interpreted in a manner which will
cause such provisions to be implemented in a manner which complies with the
applicable requirements of Section 409A and the Treasury regulations promulgated
thereunder so as to avoid subjecting the Executive to taxation under Section
409A(a)(i)(A) of the Code. If any payment provided for by this Agreement could,
as a result of the period of time within which such payment is required to be
made, be paid to the Executive in one of two consecutive taxable years of the
Executive, the Executive shall have no right to determine the taxable year in
which such payment is made.
(a)    No amount of “deferred compensation” within the meaning of Section 409A
shall be payable solely pursuant to a Change in Control event defined in this
Agreement which event does not also qualify as a “change in ownership” or
“change in control” within the meaning of Section 409A, provided however, it
being understood that such amounts shall vest without immediate payment.
(b)    In addition, if at the time a Double Trigger Event occurs, the common
stock of the Company or, if applicable, the Successor is publicly traded on an
established securities market, the amounts required to be paid to the Executive
that are “deferred compensation” within the meaning of Section 409A shall be
paid to the Executive (or in the case of the Executive's death, to the personal
representative of the Executive's estate) on the first business day following
the earlier of: (a) the date of the Executive's death; and (b) the end of the
six (6) month period which begins on the first day following: the date the
Double Trigger Event occurs.
    



12



--------------------------------------------------------------------------------



 











IN WITNESS WHEREOF, the undersigned have caused this Change in Control Agreement
to be executed as of the day and year first above written.


/s/ Frank Heard                
Frank Heard




GIBRALTAR INDUSTRIES, INC.


 
By: /s/ Paul M. Murray            
Paul M. Murray
SVP, Human Resources and
Organizational Development

13

